Citation Nr: 1228040	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected right lower extremity peripheral neuropathy associated with type II diabetes mellitus and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to March 1969.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a hearing before the Board at the RO in February 2011 before a former Board member.  In June 2012, the Veteran was notified of the circumstances and was offered another hearing before a different Board member.  To date, no response has been received from the Veteran.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Board notes that by rating decision in August 2010, the RO denied the Veteran's claim for TDIU.  The Veteran did not initiate appeal.  Under these circumstances, the Board finds that a TDIU issue is not before the Board. 


FINDINGS OF FACT

1.  Prior to January 13, 2010, the Veteran's service-connected right lower extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis.  

2.  From January 13, 2010, the Veteran's service-connected right lower extremity peripheral neuropathy has been manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected right lower extremity peripheral neuropathy, prior to January 13, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8521 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected right lower extremity peripheral neuropathy, from January 13, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 2006, April 2008 and August 2009, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the March 2006, April 2008 and August 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated August 2006, March 2008, April 2009, January 2010 and April 2012 supplemental statements of the case, following the provision of notice in March 2006, April 2008 and August 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA and Social Security Administration (SSA) records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in May 2005 and January 2010, and afforded the Veteran the opportunity to give testimony before the Board at the RO in February 2011.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected right lower extremity peripheral neuropathy warrants a higher disability rating.  In support of his claim, the Veteran reports the number of falls he has experienced due to his disability.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Veteran's service-connected right lower extremity peripheral neuropathy has been rated by the RO under the provisions of Diagnostic Code 8521.  Under this regulatory provision, a rating of 10 is warranted where there is mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A maximum rating of 40 percent is warranted for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  


Factual Background

A March 2005 VA treatment record shows decreased sensation in the right leg; pain with touching; tingling sensation and poor strength.  It was noted that reflexes were normal bilaterally.

An April 2005 VA neurology outpatient note shows that the Veteran complained of numbness in his left foot and numbness in his right leg from the knee down.  

An April 2005 shows that the Veteran's chief complaint was right lower leg numbness and intermittent shooting pain.  It was noted that in November 2002, he severed the right femoral artery when he dropped a filet knife on his right leg.  The Veteran reported that his right leg felt "dead" below the knee.  There was slight sensitivity at the back of the leg and at the top of the foot.  The Veteran had experienced some tingling and some shooting lower leg pain when lying in bed.  He rated the pain 4 to 5 on a scale of 1 to 10 (with 10 being the most severe).  The pain occurred as often as once a day and as infrequently as once a week.  The Veteran reported falling five times over the last year and a half when his right leg gave out.  His leg recovered immediately within one minute without pain or weakness.  Upon motor examination, right knee extension/flexion was 5-/5.  As for sensation, it was intact and equal throughout except for sensation to pinprick/light touch gone over patella distally to foot, decreased over calf; sensation to pinprick was somewhat intact over top of foot; and there was decreased vibratory sensation bilateral to knees.

An April 2005 addendum shows that he complained of numbness/tingling/burning sensation in his right leg from the knee down.  He experienced periodic shooting pain in that area since injuring his right leg with a knife in 2003.  Strength was 5/5 in proximal and distal upper and lower extremities, except for decreased strength in the right thigh to 4+/5.  Deep tendon reflexes (DTRs) lower extremity was 2+ on the right knee, and there was decreased sensation in the right ankle.  There was decreased vibration on the lower extremity bilaterally.  

A May 2005 VA treatment record shows complaints of twitching/shooting pains similar in nature since the last six months.  He reported some relief with neurontin. Upon physical examination, there was decreased sensation/vibration on right leg; and there was decreased sensation/priopio/on right compared to left.  Deep tendon reflexes were 2+.

A May 2005 VA examination report shows that strength was 5/5 with the exception of right knee extensors that were 4+ to 5-.  DTRs were 2 at the knees and ankles.  It was noted that sensory examination was significant for reduced vibratory and proprioceptive sensation at the toes.  There was decreased light tough, pinprick and temperature perception in the right sural nerve distribution.  The VA examiner found that the sensory examination of the right lower extremity was inconsistent, and the above mentioned was the most consistent finding.  The Veteran limped on his right leg and favored the left.  The VA examiner observed that the Veteran was able to attempt toe, heel or tandem walk with mild to moderate difficulty.  Romberg sign was suggestive of mild postural instability.  The impression was sensory peripheral neuropathy, mild to moderate in severity.

An October 2005 VA neurology outpatient note shows a history of right femoral neuropathy and mild peripheral neuropathy. 

An October 2005 VA treatment record shows periodic shooting pain in his right lower extremity.  After several hours of use, his leg felt useless.  He reported his knees giving out and falling twice since he was last seen.  Motor was a 5 in the lower extremity; and DTRs were 2+ in the patellar and achilles.  Sensation decreased to pinprick over right anterior shin and dorsum of foot.  Otherwise intact to light touch, pinprick, and proprioception throughout.  There was decreased vibration sense bilaterally to the ankle. 

In a March 2008 statement, the Veteran stated that he had nerve and muscle damage.  His body weight shifted to his left side, which he believes would result in additional strain on the left leg and hip, and his back.  His sleep was interrupted by nerve activity that he thought felt like electric shocks.  He found the numbness in his right leg after standing for a few hours "very discomforting."

A March 2008 VA treatment record shows that the Veteran underwent a motor system examination.  The results showed that hip flexors were 4/5, right knee extension was 4/5, and flexion was 4+/5.  Sensation was intact and equal throughout except for decreased sensation to pinprick right lower extremity.  

On VA examination on January 13, 2010, it was noted that the Veteran has a history of numbness and tingling involving both feet, especially the toes since 2003.  He has experienced numbness, tingling and burning sections in his right leg since injuring himself with a knife in 2003.  The VA examiner stated that an electromyography (EMG) and nerve conduction study performed in November 2004 was consistent with right femoral sensory and motor neuropathy, with primary axonal involvement.  He further noted that the Veteran took gabapentin daily with some relief of the aesthesia.  The VA examiner stated that the Veteran's assessment at the VA in 2005 was also consistent (per record) with mild peripheral neuropathy contributed by his diabetes mellitus type 2.  The Veteran stated that sensory symptoms in the feet tended to intensify with prolonged weight bearing such as standing and walking; and improved with rest relations and propping his feet.  The Veteran stated that he managed his right leg cautiously.  He ambulated unassisted and could walk up to a mile before taking a break.  

Motor examination showed that strength was full and symmetric throughout with the exception of right knee extensors that were 4+ to 5-.  Deep tendon reflexes were 2+ in the upper extremities, and 2 at the knees and ankles bilaterally.  Sensory examination was significant for reduced vibratory and proprioceptive sensations at the toes.  There was decreased light touch, pin prick and temperature perception in a distal to proximal gradient up to approximately 4 inches above ankles bilaterally.  It was observed that the Veteran limped on his right leg and favored the left.  He was able to perform toe, heel and tandem walk briefly with what the VA examiner mild to moderate difficulty.  The VA examiner diagnosed peripheral neuropathy, moderate in severity.    



Analysis

Prior to January 13, 2010, the RO assigned a 10 percent rating for the Veteran's service-connected right lower extremity peripheral neuropathy.  This appears to be based on a May 2005 VA examination report.  The report documented strength at 5/5, DTRs 5/5 in the right lower extremity except for the right knee extensors which were 4+ to 5-, sensory examination showing reduced vibratory and proprioceptive sensations at the toes; and decreased light touch, pin prick and temperature perception in the right sural nerve distribution.  Effective January 13, 2010, the Board is unable to detect any clear differentiation in the degree of impairment.  Here, the VA examiner diagnosed peripheral neuropathy that was mild to moderate in severity.  Resolving all doubt in the Veteran's favor, the Board finds that there was essentially a moderate disability picture prior to January 13, 2010, as well.  Accordingly, a 20 percent rating (but no higher) is also warranted prior to January 13, 2010.    

However, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for Veteran's service-connected right lower extremity peripheral neuropathy at any time during the period covered by the appeal.  The Veteran did not exhibit severe incomplete paralysis.  He was able to feel numbness, tingling and burning sensations.  He was able to walk without using any assistive devices and was able to walk a mile before needing a break.  He had a cane, but was able to manage without it.    
  
The Board acknowledges at the February 2011 hearing before the Board at the RO, the Veteran testified that he experienced foot drop on occasion.  However, the Veteran did not also exhibit complete paralysis. While his knees would give out, the Veteran's motor strength was 5 and DTRs were normal.  Even though he cautiously navigated stairs and driving, he was able to engage in these activities.  There was decreased light touch, pin prick and temperature perception.  The VA examiners in May 2005 and January 2010 found that the Veteran's peripheral neuropathy was no more than moderate in severity.      

As such, the Board concludes that the preponderance of the evidence is against entitlement to separate ratings in excess of 20 percent for the Veteran's service-connected right lower extremity peripheral neuropathy at any time during the period covered by the appeal.  


Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a disability evaluation of 20 percent (but no higher) for the Veteran's service-connected right lower extremity peripheral neuropathy, prior to 
January 13, 2010, is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits. 
  
Entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected right lower extremity peripheral neuropathy, from January 13, 2010, is not warranted.  The appeal is denied to this extent.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


